DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed 11/16/21 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 3-8, 10-15, 17-20 are rejected under 35 U.S.C. 103(a) as being 

unpatentable over Mody (US 20180307278), in view of Hill (US 20130059117).

With respect to claim 1, 8, 15, Mody discloses a screen protector comprising: a tempered glass screen protector substrate; and an image that is engraved into the tempered glass screen protector substrate; image etched into the tempered glass screen protector substrate (Paragraph 0025-0026, 0030).  Examiner submits this is equivalent to how etching or engraving processes can be utilized to apply indicia (image) to one or both of the side surfaces of the tempered glass protector 30.  Mody does not disclose wherein when a screen onto which the screen protector is installed is not activated, the image is visible and when the screen is activated, the image is one of translucent or transparent, and wherein the screen protector substrate is physically separate from the screen on which the screen protector is installed.  However, Hill discloses wherein when a screen onto which the screen protector is installed is not activated, the image is visible and when the screen is activated, the image is one of translucent or transparent, and wherein the screen protector substrate is physically 
With respect to claim 3, Hill discloses wherein the image includes one or more of a graphical image or an alphanumeric image, wherein the alphanumeric image includes one or more of letters, numbers, or symbols (Paragraphs 0004, 0007-0009, 0011-0012, Figures 1-2).
With respect to claim 4, Hill discloses wherein the one or more of engraving or etching is performed using one or more of a mechanical technique, a laser technique, or a chemical technique (Paragraphs 0004, 0007-0009, 0011-0012, Figures 1-2).
With respect to claim 5, Hill discloses wherein the screen is one of a backlit display or a non-backlit display (Paragraphs 0004, 0007-0009, 0011-0012, Figures 1-2).
With respect to claim 6, Hill discloses wherein the non-backlit display is an OLED (Paragraphs 0004, 0007-0009, 0011-0012, Figures 1-2).

With respect to claim 10, Hill discloses wherein the image includes one or more of a graphical image or an alphanumeric image, wherein the alphanumeric image includes one or more of letters, numbers, or symbols (Paragraphs 0004, 0007-0009, 0011-0012, Figures 1-2).
With respect to claim 11, Hill discloses wherein the one or more of engraving or etching is performed using one or more of a mechanical technique, a laser technique, or a chemical technique (Paragraphs 0004, 0007-0009, 0011-0012, Figures 1-2).
With respect to claim 12, Hill discloses wherein the screen is one of a backlit display or a non-backlit display (Paragraphs 0004, 0007-0009, 0011-0012, Figures 1-2).
With respect to claim 13, Hill discloses wherein the non-backlit display is an OLED (Paragraphs 0004, 0007-0009, 0011-0012, Figures 1-2).
With respect to claim 14, Hill discloses wherein the screen is one of a mobile phone screen, a tablet computer screen, a laptop computer screen, a flat screen monitor screen, a flat screen television screen, a watch screen, a product display screen, a vehicle light screen, a vehicle windshield, a vehicle window screen, a vehicle interior display screen, a building display screen, a window screen, an appliance screen or a furniture screen (Paragraphs 0004, 0007-0009, 0011-0012, Figures 1-2).

With respect to claim 18, Hill discloses wherein the one or more of engraving or etching is performed using one or more of a mechanical technique, a laser technique, or a chemical technique (Paragraphs 0004, 0007-0009, 0011-0012, Figures 1-2).
With respect to claim 19, Hill discloses wherein the screen is one of a backlit display or a non- backlit display (Paragraphs 0004, 0007-0009, 0011-0012, Figures 1-2).
With respect to claim 20, Hill discloses wherein the screen is one of a mobile phone screen, a tablet computer screen, a laptop computer screen, a flat screen monitor screen, a flat screen television screen, a watch screen, a product display screen, a vehicle light screen, a vehicle windshield, a vehicle window screen, a vehicle interior display screen, a building display screen, a window screen, an appliance screen or a furniture screen (Paragraphs 0004, 0007-0009, 0011-0012, Figures 1-2).

				Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to 339 whose telephone number is (571)272-9747.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANKUR JAIN/           Primary Examiner, Art Unit 2649                                                                                                                                                                                             
/